DETAILED ACTION
Claims 1-17 are pending examination in this Office action.
Claims 1, 15 and 17 are independent.
This action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  includes the letter “T” before the beginning of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 16 recite the limitations of generating forming information that is used to for a solid shape object made of two materials having different tensile strengths and outputting the information.  Under its broadest reasonable interpretation, a human could perform these tasks (generating information and outputting the information) mentally or with the aid of pen and paper.  Therefore, the claims recite limitations that fall under the mental processes grouping of abstract ideas.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim does recite some additional elements including a “forming information generator” a “solid shape forming unit” and an “output unit”.  All of these units are described at a high-level of generality and amount to no more than implementing the judicial exception using generic hardware.  MPEP 2106.05(f). Consequently, the limitations are not sufficient to amount to significantly more than the abstract idea.  Furthermore, the claim recites that the forming information is used to form a solid shape object used to cultivate a plant.  The using of the information to cultivate a plant is not sufficient because it merely generally links the inventive concept with a  certain field of use.  Restricting the field of use of the claimed invention is not sufficient to amount to significantly more than the abstract idea.  MPEP 2106.05(h).
Consequently, the claim is not patent eligible.

This judicial exception is not integrated into a practical application.  The claim recites that the forming information is used to form a solid shape object used to cultivate a plant and that a plant is sown in an area of the object to be formed.  The using of the information to cultivate a plant is not sufficient because it merely generally links the inventive concept with a  certain field of use.  Restricting the field of use of the claimed invention is not sufficient to integrate the abstract idea into a practical application.  MPEP 2106.05(h).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites that the forming information is used to form a solid shape object used to cultivate a plant and that a plant is sown in an area of the object to be formed.  The using of the information to cultivate a plant is not sufficient because it merely generally links the inventive concept with a  certain field of use.  Restricting the field of use of the claimed invention is not sufficient to amount to significantly more than the abstract idea.  MPEP 2106.05(h).
Consequently, the claim is not patent eligible.
Claims 2-6 recite wherein the area where the plant may be grown includes a three-dimensional meshed structure (claim 2), that is more coarse on the inside than on a surface where the plant is sown (claim 3) and describes how the mesh is to be formed (claim 4).  Claim 5 and 6 
These limitations amount to additional limitations that merely describe the information that is to be generated.  Despite narrowing the subject matter of the information being generated, one of ordinary skill in the art may mentally, or with the aid of pen and paper, generate information for the production of a three-dimensional meshed structures.  Consequently, the elements of claims 2-5 recite an abstract idea falling within the mental grouping of abstract ideas.  Claims 2-5 do not include additional elements that may integrate the judicial exception into a practical application or amount to significantly more than the abstract idea.
Consequently, the claims are not patent eligible.
Claim 7 recites wherein the solid shape object is an alternative to soil.  Under its broadest reasonable interpretation, generating information wherein the solid shape object is an alternative to soil may be performed mentally and thus falls under the mental processes grouping of abstract ideas. Claim 7 includes no additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Consequently, the claim is not patent eligible.
Claim 8 further recites the output unit divides the forming information unto layers extending horizontally and outputs the divided information.  Merely, manipulating the output information (dividing the information into layers) may be performed by a person skill in the art.  Consequently, the limitations of claim 8 fall under the mental processes grouping of abstract ideas. 
Claim 8 includes no additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 9 further recites a solid shape forming unit that is included in the solid shape information generation system.  However, the solid shape forming unit is described at a high-level of generality and amount to no more than implementing the judicial exception using generic hardware.  MPEP 2106.05(f). Consequently, the limitations are not sufficient to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea.  
Consequently, the claim is not patent eligible.
Claims 10-14 further recite aspects of the first and second materials.  For example, the claims recite that the first and second materials have a different Young’s modulus, are porous, are a mixture of a water-soluble and water-insoluble materials, or the materials are thermoplastic resins or light curing resins.  One of ordinary skill could generate information to describe the first and second materials with these different characteristics.  Consequently, the limitations fall under the mental processes grouping of abstract ideas.  The claims contain no additional limitations that serve to integrate the judicial exception into a practical application or amount to significantly more than the abstract idea. 
Consequently, the claims are not patent eligible.

Examiner notes that claim 15 differs from independent claims 1, 16 and 17 in that claim 15 recites a specific machine that includes a solid shape forming unit that forms the solid shape object based on the forming information.  Consequently, claim 15 is directed to a specific machine comprising of different elements and is not directed to an abstract idea.  Claims 1 and 

Claim 17 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim merely recites a program that does not have a physical or tangible form (“software per se”).
Consequently, the claim is not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“Forming information generator” in claims 1, 15 and 17
“Output unit” in claim 1
“Information acquisition unit” in claim 	15
“Solid shape forming unit” in claims 1 and 151

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim limitations “Forming information generator”, “Output unit”,  “Information acquisition unit”, and “Solid shape forming unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the first material has a lower adhesive strength between layers than that of the second material.  However, no layers are of either material are claimed.  Consequently, it is unclear what is meant by the first material having a lower adhesive strength between layers than the second material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1).
Regarding claim 1, Novoselac teaches a solid shape information generation system comprising:
[0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials] [Figs 2A-2D, 0049; the 3-d printed plant growing system is comprises a base component 204 and container 202] [0038; the base component and container may be two separate components]; and
an output unit that outputs the forming information for a solid shape forming unit to form the solid shape object [0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials (if the growing system is produced using 3-D printing, it must output information to form the growing system (solid shape object)].
Novoselac teaches a system for 3-d printing an object for growing a plant, but may not explicitly teach the plant is sown using the first material whose tensile strength is lower than that of the second material.
However, Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a plant) using materials of different strengths [Fig 2].  Specifically, Napadensky teaches teach the plant is sown using the first material whose tensile strength is lower than that of the second material [Fig 2, 0136-0150; discussing the first and second layer with different strengths].

Regarding claim 7, Novoselac and Napadensky teaches the solid shape information generation system according to claim 1, and Novoselac further teaches wherein the solid shape object is an alternative to soil [0057; grow medium (highly permeable grow medium such as perlite and./or expanded clay balls)].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 9, Novoselac and Napadensky teaches the solid shape information generation system according to claim 1, further comprising the solid shape forming unit [Napadensky, 0130, Fig 1, print heads “12”] [Novoselac, 0048; the components of the growing system are produced using 3-d printing].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.

an information acquisition unit that acquires
information representing a solid shape object that is used to cultivate a plant [0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials] [Figs 2A-2D, 0049; the 3-d printed plant growing system is comprises a base component 204 and container 202] [0038; the base component and container may be two separate components];
a forming information generator that generates forming information to form the solid shape object using a first material and a second material based on the information, which is acquired by the information acquisition unit, and form an area where at least the plant is sown using the first material whose tensile strength is lower than that of the second material [0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials] [Figs 2A-2D, 0049; the 3-d printed plant growing system is comprises a base component 204 and container 202] [0038; the base component and container may be two separate components]; and
a solid shape forming unit that forms the solid shape object based on the forming information [0048].
Novoselac teaches a solid shape forming apparatus for 3-d printing an object for growing a plant, but may not explicitly teach the plant is sown using the first material whose tensile strength is lower than that of the second material.
However, Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape teach the plant is sown using the first material whose tensile strength is lower than that of the second material [Fig 2, 0136-0150; discussing the first and second layer with different strengths].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 16, Novoselac teaches a solid shape information generation method comprising:
using a circuit, generating forming information to form a solid shape object used to cultivate a plant using a first material and a second material based on information representing the solid shape object and form an area where at least the plant is sown using the first material whose tensile strength is lower than that of the second material [0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials] [Figs 2A-2D, 0049; the 3-d printed plant growing system is comprises a base component 204 and container 202] [0038; the base component and container may be two separate components]; and
outputting the forming information for the solid shape forming unit to form the solid shape object [0048].
Novoselac teaches a solid shape forming apparatus for 3-d printing an object for growing a plant, but may not explicitly teach the plant is sown using the first material whose tensile strength is lower than that of the second material.
teach the plant is sown using the first material whose tensile strength is lower than that of the second material [Fig 2, 0136-0150; discussing the first and second layer with different strengths].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 17, Novoselac teaches a program that causes a computer to function as a forming information generator that generates forming information to form a solid shape object used to cultivate a plant using a first material and a second material based on information representing the solid shape object and form an area where at least the plant is sown using the first material whose tensile strength is lower than that of the second material [0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials] [Figs 2A-2D, 0049; the 3-d printed plant growing system is comprises a base component 204 and container 202] [0038; the base component and container may be two separate components].
Novoselac teaches a solid shape forming apparatus for 3-d printing an object for growing a plant, but may not explicitly teach the plant is sown using the first material whose tensile strength is lower than that of the second material.
However, Napadensky teaches program for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape teach the plant is sown using the first material whose tensile strength is lower than that of the second material [Fig 2, 0136-0150; discussing the first and second layer with different strengths].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) and further in view of Piñeros, et al., Evolving technologies for growing, imaging and analyzing 3D root system architecture of crop plants, Journal of Integrative Plant Biology, Available online on December 18, 2015 at www.wileyonlinelibrary.com/journal/jipb.
Regarding claim 2, Novoselac and Napadensky teach the solid shape information generation system according to claim 1, but may not explicitly teach wherein the area where at least the plant is sown is formed into a three-dimensional meshed structure.
However, Piñeros teaches wherein the area where at least the plant is sown is formed into a three-dimensional meshed structure [Fig 1 and Page 232, column 1, mesh discs are used such that the plant roots can grow through the mesh in the discs and the sequential layers of mesh discs help retain root distribution and shape.  The 3D printing technology makes it straightforward to customize the shape of the mesh openings and the size of the discs] [Fig 2, page 234, the 3-D mesh system is integrated into the cylinder (pot)].



Regarding claim 3, Novoselac and Napadensky in view of Piñeros teaches the solid shape information generation system according to claim 2, wherein meshes of the three-dimensional meshed structure are more coarse inside than on a surface where the plant is sown [Fig 1 and mesh discs are used such that the plant roots can grow through the mesh in the discs and the sequential layers of mesh discs help retain root distribution and shape.  The 3D printing technology makes it straightforward to customize the shape of the mesh openings and the size of the discs] [Fig 2, page 234, the 3-D mesh system is integrated into the cylinder (pot)].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Piñeros with Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 4, Novoselac and Napadensky in view of Piñeros teaches the solid shape information generation system according to claim 2, and Piñeros further teaches wherein the three-dimensional meshed structure is formed by alternately depositing a layer containing a plurality of lines extended in a direction and a layer containing a plurality of lines extended in a direction orthogonal to the lines [Fig 1 and Page 232, column 1, mesh discs are used such that the plant roots can grow through the mesh in the discs and the sequential layers of mesh discs help retain root distribution and shape.  The 3D printing technology makes it straightforward to customize the shape of the mesh openings and the size of the discs] [Fig 1; showing mesh discs with mesh created my perpendicular (orthogonal) lines].

It would have been obvious to one of ordinary skill in the art to combine the teachings of Piñeros with Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 5, Novoselac and Napadensky in view of Piñeros teaches the solid shape information generation system according to claim 2, and Piñeros further teaches wherein at least mesh is submerged in water] [Page 239, Column 1].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Piñeros with Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) and further in view of Wei (US Patent Publication 2018/0296343 A1).
Regarding claim 6, Novoselac and Napadensky in view of Piñeros teaches the solid shape information generation system according to claim 5, but may not explicitly teach wherein the water receiving structure at least contains a water-impermeable surface.  Wei further teaches wherein the water receiving structure at least contains a water-impermeable surface [0109; the object generated by the 3-D printing device may have varying degrees of permeability.  It may be permeable, semi-permeable, or non-permeable].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Piñeros with Novoselac and Napadensky before the effective filing date of the present application.  Novoselac teaches 3d-printing a container for growing a plant and teaches the 3-d structure comprising at least two parts that may be comprised of any type of materials.  Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a plant) using materials of different strengths [Fig 2].  It would have been obvious to modify the 3d-printed plant container from Novoselac with the 3-d printing system of Napadensky to use .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) and further in view of Tanaka, et al. (US Patent Publication 2017/0277168 A1).
Regarding claim 8, Novoselac and Napadensky teaches the solid shape information generation system according to claim 1, but may not explicitly teach wherein the output unit divides the forming information into layers extending horizontally and outputs the divided information.
However, Tanaka teaches wherein the output unit divides the forming information into layers extending horizontally and outputs the divided information [0042; the present embodiment generates the modeling data in unit of layer for output to the additive manufacturing unit.  The additive manufacturing unit additively manufactures the object layer by layer (based on the layer information)].
.

Claims 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) and further in view of Rolland, et al. (US Patent Publication 2018/0370125 A1).
Novoselac and Napadensky teaches the solid shape information generation system according to claim 1, but may not explicitly teach wherein the first material has a lower adhesive strength between layers than that of the second material.
However, Rolland teaches another 3D printing system wherein 
 wherein the first material has a lower adhesive strength between layers than that of the second material [0369; the 3D formed objects may have any of the shapes or structures described above and may comprise or consist of or consist essentially of a plurality of different materials in different regions of the 3D formed object with different ensile strength or other varying properties.] [0160; different components being joined together have different adhesive strengths] [0243; Parts A and B may have different adhesion properties].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Rolland with Novoselac and Napadensky before the effective filing date of the present application.  Novoselac teaches 3d-printing a container for growing a plant and teaches the 3-d structure comprising at least two parts that may be comprised of any type of materials.  Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a plant) using materials of different strengths [Fig 2].  It would have been obvious to modify the 3d-printed plant container from Novoselac with the 3-d printing system of Napadensky to use materials with different strengths or other properties to customize or improve the functionality of the plant-growing container. Novoselac and Napadensky collectively teach 3d-printing an apparatus for growing a plant wherein the apparatus contains at least two section made of different materials and having different properties including different tensile strengths. 

Regarding claim 11, Novoselac and Napadensky teaches the solid shape information generation system according to claim 1, but may not explicitly teach wherein the first material has a lower Young's modulus than that of the second material.
However, Rolland teaches another 3D printing system wherein the first material has a lower Young's modulus than that of the second material [0054-0056, 0408-0410; Young’s modulus for various components may be different or modified to achieve desired properties].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Rolland with Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.
Rolland
Regarding claim 14, Novoselac and Napadensky teaches the solid shape information generation system according to claim 1, but may not explicitly teach wherein the first material and the second material are thermoplastic resins or light curing resins.
However Rolland teaches another 3d printing system wherein the first material and the second material are thermoplastic resins or light curing resins [0003, 0020, 0023; layer formation is performed through solidification of photo curable resin under the action of visible or UV light] [0013; thermoplastic particles in the first component].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Rolland with Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) and further in view of Strobbe (US Patent Publication 2014/0227769 A1).
Regarding claim 12, Novoselac and Napadensky teaches the solid shape information generation system according to claim 1, but may not explicitly teach wherein the first material is a material that is turned porous before the plant is sown.
However, Strobbe teaches another 3d printing system for creating a structure for growing plants and further teaches wherein the first material is a material that is turned porous before the plant is sown [0243, 0247; plants grown in the porous 3-d structure] [0020; porous matrix comprised of a plurality of inter-connected open pores…].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Strobbe with Novoselac and Napadensky before the effective filing date of the present application.  Novoselac teaches 3d-printing a container for growing a plant and teaches the 3-d structure comprising at least two parts that may be comprised of any type of materials.  Napadensky teaches a system for 3d printing any of a variety of objects using layers of different 
Strobbe teaches another 3d-printing for growing plants and teaches 3d printing a porous structure for growing plants.  Rolland, Novoselac and Napadensky are all from the same field of endeavor because they all relate to creating multi-layer 3-d printed products.  One of ordinary skill in the art would have motivation to use a porous structure for growing plants to allow water and nutrients to reach the plant roots.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) and further in view of Strobbe (US Patent Publication 2014/0227769 A1) and further in view of Yang (US Patent Publication 2018/0325042 A1).
Regarding claim 13, Novoselac and Napadensky in view of Strobbe teaches the solid shape information generation system according to claim 12, wherein the first material is a mixture of a water-soluble material and a water-insoluble material [Napadensky, 0026; the material may be at least partially water-soluble.  At least part of the second interface material may be completely water soluble].  
layer is made of a highly hydrophilic resin] [0084] [0103; the second-permeable layer 52 may be water-soluble] [Fig 13; layer 2 is not water soluble, layer 52 is water soluble].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Strobbe with Novoselac and Napadensky before the effective filing date of the present application.  Novoselac teaches 3d-printing a container for growing a plant and teaches the 3-d structure comprising at least two parts that may be comprised of any type of materials.  Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a plant) using materials of different strengths [Fig 2].  It would have been obvious to modify the 3d-printed plant container from Novoselac with the 3-d printing system of Napadensky to use materials with different strengths or other properties to customize or improve the functionality of the plant-growing container. Novoselac and Napadensky collectively teach 3d-printing an apparatus for growing a plant wherein the apparatus contains at least two section made of different materials and having different properties including different tensile strengths. 
Strobbe teaches another 3d-printing for growing plants and teaches 3d printing a porous structure for growing plants.  Rolland, Novoselac and Napadensky are all from the same field of endeavor because they all relate to creating multi-layer 3-d printed products.  One of ordinary skill in the art would have motivation to use a porous structure for growing plants to allow water and nutrients to reach the plant roots. Yang teaches another 3d printing system for generating a planting device. Yang also teaches using porous and/or water soluble materials to 3d print the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shadowshot (US Patent Publication 2016/0302366 A1), teaches 3d printing a plant support system [Abstract, Fig 1]

Botman (US Patent Publication 2016/0270310 A1), teaches 3d printing a plant growing structure [0035, Figs 4-6; container 8 with bore 8 created by 3d printing]

Budnick (US Patent Publication 2016/0330916 A1), teaches the use of 3d printing to creates structures to aid in growing plants [0043; the body and plant tube may have any suitable dimensions, and may be made from any suitable material.  “The body and plant tube can be made of different or the same materials.  ]

Adamski, et al. Inkjet 3D Printed Micropot with Integrated Cantilever-Like Force Sensor for Growing Plant Biological Potential Measurement, presented at Eurosensors 2018 Conference, 
Takeuchi, 3D Printable Hydroponics: A Digital Fabrication Pipeline for Soilless Plant Cultivation, IEEE Access, Published March 15, 2019, teaches using a 3d printer to grow hydroponics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        14 June 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the dependent claim reciting the same units are similarly interpreted under 35 U.S.C. 112(f).